DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-7, 9-25, 27, 29-36, 38-56, and 59-62 are allowed.
	Claims 11-23, 36, 39-40, 42-53, and 61-62 reasons for allowance remain the same as stated in the previous Office Action.
	Claim 1 has been amended to incorporate the subject matter of Claim 8.  Reasons for allowance remain the same as stated in the previous Office Action.
Claim 24 has been amended to incorporate the subject matter of Claim 28.  Reasons for allowance remain the same as stated in the previous Office Action.
Claim 54 has been amended to incorporate the subject matter of Claim 57.  Reasons for allowance remain the same as stated in the previous Office Action.
	Claims 2-7, 9-10, and 60 are allowable because of their dependence on Claim 1.
Claims 25, 27, and 29-35 are allowable because of their dependence on Claim 24.
Claims 38 and 41 are allowable because of their dependence on Claim 36.
Claims 55-56 and 59 are allowable because of their dependence on Claim 54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KELSEY C. GRACE/
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742